

114 HR 5626 IH: To amend title XIX of the Social Security Act to eliminate the requirement for 3 months of retroactive coverage under the Medicaid program.
U.S. House of Representatives
2016-07-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5626IN THE HOUSE OF REPRESENTATIVESJuly 5, 2016Mr. Mullin (for himself and Mr. Guthrie) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XIX of the Social Security Act to eliminate the requirement for 3 months of
			 retroactive coverage under the Medicaid program.
	
		1.Elimination of 3-month retroactive coverage under the Medicaid program
			(a)In general
 (1)State plan requirementsSection 1902(a)(34) of the Social Security Act (42 U.S.C. 1396a(a)(34)) is amended by striking in or after the third month before the month in which he made application and inserting in or after the month in which the individual made application. (2)Definition of medical assistanceSection 1905(a) of the Social Security Act (42 U.S.C. 1396d(a)) is amended by striking in or after the third month before the month in which the recipient makes application for assistance and inserting in or after the month in which the recipient makes application for assistance.
 (b)Effective dateThe amendments made by subsection (a) shall apply to medical assistance with respect to individuals whose eligibility for such assistance is based on an application for such assistance made (or deemed to be made) after the date of the enactment of this Act.
			